Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
claims 1-10, 12-16 are allowed because the prior art fail to teach the accelerating structure with one end connected to the cartridge body, blowing blades, connected to another end of the accelerating structure; the toner mixing unit, connected to the cartridge body, for receiving wind generated by the blowing blades through the air duct; and that the toner discharging structure includes the push rod; when the push rod at a first position, the air duct is configured not to transmit the wind to the toner mixing unit; and when the push rod is at a second position, the air duct is configured to transmit the wind to the toner mixing unit in combination with remaining limitations of claims 1-10, 12-16 respectively.
Claims 11, 17-21 are allowed because the prior art fail to teach the accelerating structure with one end connected to the cartridge body, blowing blades, connected to another end of the accelerating structure; the toner mixing unit, connected to the cartridge body, for receiving wind generated by the blowing blades; wherein the toner outlet stirring plate is the elastic plate, and having the protruding block that is disposed at the inner wall of the toner mixing unit to allow the toner outlet stirring plate to deform in combination with remaining limitations of claims 11, 17-21.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Mon-Fri 8:30-1, 2:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR VERBITSKY/